 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   2:19-cr-00120-CKD

12                      Plaintiff,               STIPULATION TO CONTINUE SENTENCING;
                                                 ORDER
13           v.
                                                 DATE: November 21, 2019
14   DAVID MEDRANO,                              TIME: 1:30 p.m.
                                                 COURT: Hon. Carolyn K. Delaney
15                      Defendant.

16

17         Plaintiff United States of America, by and through its counsel of record, Christopher

18 S. Hales, and the defendant, DAVID MEDRANO, by and through his counsel of record,

19 Linda C. Allison, hereby stipulate that the sentencing hearing currently set for November

20 21, 2019 at 1:30 p.m. be continued to February 20, 2020 at 1:30 p.m.
21         Probation has no objection to this continuance.

22         IT IS SO STIPULATED.

23
                                               MCGREGOR W. SCOTT
24   Dated: November 19, 2019                  United States Attorney
25

26                                        By: /s/ Christopher S. Hales
                                              CHRISTOPHER S. HALES
27                                            Assistant United States Attorney
28 ///


      STIPULATION TO CONTINUE                    1                         USA V. DAVID MEDRANO
      SENTENCING; [PROPOSED] ORDER
 1   Dated: November 19, 2019         /s/ Linda C. Allison (authorized on 11/19/19 )
                                      LINDA C. ALLISON
 2                                    Assistant Federal Defender
                                      Attorney for Defendant
 3                                    DAVID MEDRANO
 4

 5

 6
                                     ORDER
 7

 8         IT IS SO ORDERED.
 9
     Dated: November 20, 2019
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      STIPULATION TO CONTINUE          2                           USA V. DAVID MEDRANO
      SENTENCING; [PROPOSED] ORDER
